Citation Nr: 0431300	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  97-11 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of status-post meniscectomy of the 
right knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for post operative left knee disability.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 decision that denied a 
disability rating in excess of 10 percent for the veteran's  
right knee disability.  The veteran filed a notice of 
disagreement (NOD) in July 1995, and the RO issued a 
statement of the case (SOC) in September 1996.  The veteran 
filed a substantive appeal in October 1996.  The veteran 
testified before an RO Hearing Officer at the RO in January 
1997; a transcript of that hearing is of record.  In July 
1997, the RO issued a supplemental SOC, increasing the 
assigned rating for a right knee disability to 20 percent, 
effective from the date of receipt of claim on July 11, 1994.  
In May 2003, February 2004, and April 2004, the RO issued 
supplemental SOCs, reflecting the RO's denial of a rating in 
excess of 20 percent for residuals of status-post 
meniscectomy of the right knee.

This appeal also is from a  September 1997decision in which 
the RO RO granted service connection and assigned an initial 
0 percent  (noncompensable) rating for left knee disability, 
effective January 22, 1997.  The veteran filed a NOD in 
October 1997, claiming entitlement to a higher initial 
rating.  In March 1998, the RO increased the initial rating 
to 10 percent for the left knee disability, also effective 
January 22, 1997.  The RO issued a SOC in April 1998, and the 
veteran filed a substantive appeal in June 1998.  In May 
2003, the RO assigned a separate 10 percent rating for 
instability of the left knee, effective April 16, 2003.  In 
December 2003, the RO issued a SSOC reflecting the RO's 
denial of higher ratings for  service-connected left knee 
disability_.  

Because the veteran has disagreed with the initial evaluation 
assigned following the grant of service connection for left 
knee disability, the Board has characterized the claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  Moreover, while the RO has since 
assigned separate ratings for left knee arthritis and for 
instability (the latter only from the April 2003, and not 
from the January 22, 1997 effective date of the grant of 
service connection), the Board still considers the issue on 
appeal involving the left knee as a claim for a higher 
initial rating, as reflected on the title page.  

The Board's decision on the claims for an increased 
disability rating for residuals of status-post meniscectomy 
of the right knee and for an initial disability rating in 
excess of 10 percent for left knee disability, the only two 
issues for which an appeal has been perfected, are set forth 
below.  The remand following the decision addresses 
entitlement to a TDIU, adjudicated and denied by the RO, and 
for which the veteran has filed the first of two actions 
needed to place the issue in appellate status; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for higher ratings for  residuals of 
status-post meniscectomy of the right knee and for post 
operative left knee disability has been accomplished.

2.  The veteran's service-connected residuals of status-post 
meniscectomy of the right knee include objective evidence of 
overall moderate impairment due to swelling and buckling, 
with lack of endurance and limited flexion due to pain. 

3.  Since the January 22, 1997 effective date of the grant of 
service connection, the veteran has experienced, in the left 
knee, buckling (instability) of the knee, and arthritis with 
slightly limited flexion due to pain.. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of status-post meniscectomy of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5258 (2004).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for separate, initial 10 percent ratings, each, 
for instability of the left knee, and for arthritis of the 
knee with limited motion due to pain, from January 22, 1997, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for higher ratings for residuals of 
status-post meniscectomy of the right knee and for left knee 
disability has been accomplished.

Through the September 1996 and April 1998 SOCs-and the July 
1997, May 2003, December 2003, February 2004, April 2004, and 
December 2004 SSOCs-as well as the November 2002, March 
2003, and December 2003 letters, the veteran and his 
representative have been notified of the laws and regulations 
governing the claims, the evidence that has been considered 
in connection with this appeal, and the bases for the denial 
of the claims.  The RO notified the veteran of the applicable 
rating criteria, and of the need for evidence of current 
medical treatment.  Thus, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support the claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's November 2002 and December 
2003 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claims, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  In those letters, 
the RO requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.  The 
RO's letters also invited the veteran to send in all evidence 
to support his claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the matter now before the Board, 
the documents meeting the VCAA's notice requirements were 
provided both before and after the rating action on appeal.  
However, the Board finds that the lack of pre-adjudication 
notice in this matter has not, in any way, prejudiced the 
veteran.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.  
When the RO initially adjudicated the claims for higher 
disability ratings for residuals of status-post meniscectomy 
of the right knee in April 1995 and for a left knee 
disability in September 1997, the VCAA was not then in 
effect.  Following enactment of the VCAA, the RO issued to 
the veteran the November 2002 letter, notifying him of the 
VCAA duties to notify and assist, setting forth the criteria 
for an increased rating, and solicitating information and 
evidence from the veteran.  The letter was provided to the 
veteran well before the March 2003 supplemental SOC, and the 
RO afforded the veteran well over a one-year period for 
response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1). 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examination in 
connection with the issues on appeal.  The veteran also has 
been given opportunities to submit and/or identify evidence 
to support his claims.  Significantly, no outstanding sources 
of pertinent evidence, to include from any treatment 
providers, has been identified, and the veteran has not 
indicated that there is any outstanding pertinent evidence 
that has not been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claims on appeal for 
residuals of status-post meniscectomy of the right knee and 
for a left knee disability.
 
II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson decision, the Court noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected.  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  See also 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (prescribing that arthritis due to 
trauma, substantiated by x-ray findings, should be evaluated 
as degenerative arthritis).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight impairment of the knee, including 
recurrent subluxation or lateral instability; a 20 percent 
evaluation is warranted for moderate disability, and a 30 
percent evaluation is warranted for severe disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable; limitation of flexion to 45 
degrees is 10 percent disabling; limitation of flexion to 30 
degrees is 20 percent disabling; and limitation of flexion to 
15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable; limitation of extension to 10 
degrees is 10 percent disabling; limitation of extension to 
15 degrees is 20 percent disabling; limitation of extension 
to 20 degrees is 30 percent disabling; limitation of 
extension to 30 degrees is 40 percent disabling; and 
limitation of extension to 45 degrees is 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain and effusion into the joint warrants a 20 percent 
evaluation.

Under Diagnostic Code 5259, symptoms due to the removal of 
the semilunar cartilage of either knee warrant a 10 percent 
rating.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§  4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A.  Residuals of Status-Post Meniscectomy of the Right Knee

Service medical records show that the veteran underwent 
arthrotomy and a lateral meniscectomy of the right knee in 
August 1980.

An April 1993 report of VA examination noted complaints of 
pain and swelling in the right knee, and that the right knee 
gave out when walking.  X-rays revealed mild degenerative 
arthritis of the right knee.

The veteran underwent a VA examination in May 1996.  He 
reported difficulty bending due to intermittent knee pain, 
swelling, and spasm.  The examiner noted that the veteran did 
not attempt to walk on tiptoes or heel due to pain.  The 
veteran also wore bilateral knee supports and used a cane.  
There was tenderness around the medial aspect of the right 
knee, and mild effusion was present.  Range of motion of the 
right knee was to 90 degrees on flexion and to 0 degrees on 
extension.

Private medical records received from Joseph P. Petroni, 
M.D., show poor motor function of both knees and a diagnosis 
of chronic bilateral knee joint disease, especially on right 
side, in March 1996.

During a January 1997 hearing, the veteran testified that the 
right knee was always painful, swollen, and it gave out on 
him.  He had problems going up and down stairs, and he often 
fell.  He also wore a knee brace, and used a cane.
 
A December 1998 report of VA examination noted flare-ups of 
knee pain, often precipitated by repeated bending and stair 
climbing.  Range of motion of the right knee was to 90 
degrees on flexion with pain, and to 0 degrees on extension.  
The examiner also noted mild edema, and tenderness on the 
medial aspect of the knee, as well as weakness.  The veteran 
could not walk on tiptoes, and squatting was limited.

The veteran underwent a VA examination in April 2003.  
Evaluation of the right knee appeared normal.  Range of 
motion of the right knee was to 130 degrees on flexion with 
pain, and to 0 degrees on extension.  The right knee did not 
show associated fatigue, weakness, or incoordination; there 
was some lack of endurance.  Right knee Drawer's and 
McMurray's signs were within normal limits.

Considering the evidence in light of the above criteria, the 
Board finds that the record does not present a basis for 
assignment of a disability rating in excess of 20 percent for 
residuals of status-post meniscectomy of the right knee.  The 
current 20 percent rating is the maximum assignable under 
Diagnostic Code 5258.  The most recent medical evidence does 
not support a finding of severe knee impairment or of greater 
limited motion to warrant the assignment of higher ratings 
under Diagnostic Codes 5257, 5260, 5261, or under any of the 
diagnostic codes for a knee disability.  See also Diagnostic 
Codes 5256, 5259.  Specifically, during the April 2003 VA 
examination, there was greater range of motion than that 
require for a noncompensable evaluation, and the veteran's 
right knee appeared normal.  Nor are there medical findings 
of instability or of recurrent subluxation involving the 
right knee.     

Thus, the Board finds that, even with consideration of 
functional loss due to pain and other factors, pursuant to 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the record reflects no 
more than an intermediate degree of residual pain and lack of 
endurance, so as to warrant no more than the currently 
assigned 20 percent rating under Diagnostic Code 5258.  See 
38 C.F.R. § 4.7.

B.  Left Knee Disability

An August 1997 report of VA examination noted complaints of 
left knee pain, and difficulty in playing sports and 
negotiating stairs.  Sometimes the left knee locked and 
buckled.  Examination of the left knee revealed tenderness, 
swelling, and effusion; McMurray's test was essentially 
negative.  Range of motion of the left knee was to 104 
degrees on flexion, and to 0 degrees on extension.  The 
veteran walked with antaglic gait on left, and he used a cane 
and bilateral knee support.  Squatting was limited.

In October 1997, the veteran underwent left knee arthroscopy.  
A small degenerative tear of the posterior corner of the 
lateral meniscus was debrided at that time, and evidence of 
chondrocalcinosis was noted in the cartilage and tibial 
plateau.

The veteran underwent a VA examination in April 2003.  He 
reported that his left knee gave out and he fell in 2002, 
tearing a gastroc muscle.  The veteran reported wearing a 
knee brace for stability, and that he could no longer take 
out trash, push a lawn mower, garden, vacuum, shower, climb 
stairs, shop, or cook because he could not stand long enough 
or put enough pressure on his knee.

On examination of the left knee, the veteran's gait was 
abnormal; he walked with slightly flexed, floppy left 
knee/lower extremity.  There was joint line tenderness 
laterally with mild lateral warmth and generalized, mild 
swelling.  Range of motion of the left knee was to 120 
degrees on flexion, with pain at 110 degrees, and to 0 
degrees on extension.  There was evidence of left knee pain, 
fatigue, weakness, lack of endurance, but no incoordination.  
Left knee Drawer's and McMurray's signs were slight.  There 
were also some locking pain and mild crepitus.

An April 2003 MRI scan of the veteran's left knee revealed 
some strain within the anterior cruciate ligament, which may 
be a healed appearance of remote injury.  There were no acute 
disruption, bone marrow edema, malalignment, or effusion.  
Menisci and cartilage appeared intact.
 
The veteran's left knee disability has been evaluated under 
Diagnostic Code 5260, based on limitation of motion of the 
leg.  The criteria for limitation of motion of the leg are 
found under Diagnostic Code 5260 for limitation of flexion 
and Diagnostic Code 5261 for limitation of extension to a 
specified degree.

Considering the evidence in light of the above criteria and 
resolving all reasonable doubt in the veteran's favor (see 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board finds 
that the record does present a basis for assignment of two 
separate 10 percent ratings-i.e., one under Diagnostic Code 
5257, for slight impairment based upon evidence of repeated 
swelling, buckling, and locking, and one under Diagnostic 
Code 5260 for limitation of flexion and painful motion with 
additional functional loss-since the January 22, 1997 
effective date of the award of service connection.  
Collectively, the evidence-to include the veteran's own 
assertions-establishes that the left knee disability has 
been manifested by constant pain and buckling, as well as 
limited and painful motion.  Specifically, during an August 
1997 VA examination, it was noted that there was tenderness, 
swelling, and effusion and the veteran complained of buckling 
with episodes of locking.  Flexion was noted as limited to 
104 degrees.  In April 2003, additional functional loss due 
to pain also was noted. 

In sum, the aforementioned evidence  provides a reasonable 
basis for a finding that,  since the January 22, 1997 
effective date of the grant of service connection for left 
knee disability, the veteran has experienced not only 
arthritis with slightly limited flexion due to pain, but also 
slight instability and locking, so as to warrant assignment 
of separate, initial 10 percent ratings, each, under 
Diagnostic Codes 5003-5260 and 5257.  VAOPGCPREC 9-98 and 23-
97.  [Parenthetically, the Board notes that, while a  recent 
General Counsel opinion (VAOPGCPREC 9-04) provides that 
separate ratings are potentially available under Diagnostic 
Codes 5260 and 5261, and analysis of this evidence-
demonstrating limitation of flexion of the left knee, does 
not support assignment of separate ratings for limitation of 
extension and flexion.  Given the liberalizing nature of this 
opinion, and the evidence of record, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
applicability of this opinion, in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

However, no more than two separate 10 percent ratings are 
assignable at any point since the effective date of the grant 
of service connection in this case.  The Board finds that the 
veteran is not entitled to an initial rating in excess of two 
separate 10 percent ratings.  The medical evidence does not 
support a finding of at least moderate instability under 
Diagnostic Codes 5257, or greater limited motion to warrant 
the assignment of more than a 10 percent rating, for 
arthritis, under Diagnostic Code 5260 or 5261, even when 
functional loss due to pain is considered.  There simply is 
no basis for the Board to find that, even during flare-ups of 
pain and with repeated activity, the veteran's pain in his 
left knee at any time since the award of service connection 
has been so disabling as to warrant assignment of any higher 
evaluation than noted herein.

For all the foregoing reasons, the Board finds that separate 
initial 10 percent, but no higher ratings for the service-
connected left knee instability and arthritis are warranted 
from the January 22, 1997 effective date of the award of 
service connection.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5260; DeLuca, 8 Vet. App. at 
204-7.



ORDER

A disability rating in excess of 20 percent for residuals of 
status-post meniscectomy of the right knee is denied.

Separate initial 10 percent ratings, each, for left knee 
arthritis and for left knee instability, from January 22, 
1997, are granted, subject to the pertinent legal authority 
governing the payment of monetary benefits.


REMAND

In a May 2003 rating decision, the RO denied the veteran's 
claim for entitlement to a TDIU.  A March 2003 NOD clearly 
expressed disagreement with that determination; however, the 
RO has not yet issued a SOC as to that claim.  Accordingly, 
the Board is required to remand this matter to the RO for 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

In light of the foregoing, this  matter is hereby REMANDED to 
the RO for the following action:

1.  The RO should furnish to the veteran 
and his representative a SOC, along with 
a VA Form 9, and afford them the 
opportunity to submit a substantive 
appeal on the issue of entitlement to a 
TDIU. 

2.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected (as regards the 
claim for a TDIU, within 60 days of the 
issuance of the SOC).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



